Exhibit 10.2
USEC INC.
1999 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective
January 1, 2008

 



--------------------------------------------------------------------------------



 



INTRODUCTION
     USEC Inc. desires to retain the services of, and provide rewards and
incentives to, members of a select group of management employees who contribute
to the success of USEC Inc.
     In order to achieve this objective, USEC Inc. originally adopted the
Supplemental Executive Retirement Plan effective April 7, 1999 to provide
supplemental retirement benefits to select members of management and highly
compensated employees who become Members of this plan. This plan has been
renamed, amended and restated, effective January 1, 2008, to reflect the
requirements of Section 409A and is intended to continue to be an unfunded plan
of deferred compensation for a select group of management or highly compensated
employees, as provided in the Employee Retirement Income Security Act of 1974,
as amended. It is intended that the provisions of this Plan with respect to
Grandfathered Benefits have not been and shall not be materially modified from
the provisions in effect on October 3, 2004, and the Plan shall be construed
consistent with that intent. Non-Grandfathered Benefits for which payment
commenced after December 31, 2004 and prior to January 1, 2008 have been paid in
good-faith compliance with the requirements of Section 409A. This restatement
shall not apply to benefits of Members who have no Non-Grandfathered benefits or
who have benefits that were in pay status prior to January 1, 2008; such
Members’ benefits shall be governed by the terms of the Plan in effect the
earlier of October 3, 2004 or the date of the Member’s Termination of
Employment.
Article I
TITLE AND EFFECTIVE DATE
     1.1 This plan shall be known as the USEC Inc. 1999 Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”). The Plan was originally
named the USEC, Inc. Supplemental Executive Retirement Plan.
     1.2 The original Effective Date of this Plan is April 7, 1999. This amended
and restated Plan is effective with respect to benefits commencing on or after
January 1, 2008.
Article II
DEFINITIONS
     As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:
     2.1 Except to the extent otherwise provided herein, the term “Actuarial
Equivalent” shall mean Actuarial Equivalent as defined in the Qualified Plan.

 



--------------------------------------------------------------------------------



 



     2.2 The term “Benefit Commencement Date” shall mean with respect to
Grandfathered Benefits, the date on which benefits commence to be payable to a
Member or Surviving Spouse as provided under the respective section of this
Plan, and with respect to Non-Grandfathered Benefits, as soon as practicable
after the later of the Member’s attainment of age fifty-five (55) or the
Member’s Termination of Employment for any reason except death or disability,
but in no event more than ninety (90) days following the later of such dates.
The Benefit Commencement Date in the case of death shall be the first day of the
month coincident to or next following the date of death. The Benefit
Commencement Date in the case of a Total and Permanent Disability that qualifies
as a disability under Section 409A shall be the first day of the month
coincident to or next following the determination of Total and Permanent
Disability. Notwithstanding the foregoing, the date on which payment of
Non-Grandfathered Benefits shall be made or commence shall be postponed if
required by Section 4.9.
     2.3 The term “Benefit Objective” shall mean (i) with respect to the Chief
Executive Officer of the Company, an amount equal to 60% of Final Average
Compensation, and (ii) with respect to all other Members, an amount equal to 55%
of Final Average Compensation.
     2.4 The term “Board of Directors” shall mean the Board of Directors of the
Company.
     2.5 The term “Chief Human Resource Officer” shall mean the officer
appointed by the Board of Directors to administer the claims procedure described
in Article VI.
     2.6 The term “Company” shall mean USEC Inc., its successors and assigns,
any subsidiary or affiliated organizations authorized by the Board of Directors
to participate in this Plan with respect to their Members, and subject to the
provisions of Section 7.6, any organization into which the Company may be merged
or consolidated or to which all or substantially all of its assets may be
transferred.
     2.7 The term “Compensation” shall mean the annualized rate of base
compensation and any annual incentive compensation (cash or stock) earned during
a calendar year by the Member, regardless of whether paid in that calendar year,
pursuant to the USEC Inc. Annual Incentive Program or similar plan maintained by
the Company, but shall not include compensation (i) in the form of stock options
or stock appreciation rights or (ii) any compensation, other than annual
incentive compensation, earned pursuant to the provisions of the USEC Inc. 1999
Equity Incentive Plan earned by the Member.
     2.8 The term “Committee” shall mean the Compensation Committee of the Board
of Directors of the Company or its delegate.
     2.9 The term “CSRS” shall mean the Civil Service Retirement System
maintained by the United States federal government.
     2.10 The “CSRS/FERS Benefit” shall mean the accrued benefit of a Government
Pension Member under the CSRS or the FERS, as the case may be, determined
without regard to any employee contributions, if applicable, expressed as a
monthly single life annuity commencing on the first day of the month coinciding
with or immediately following the Government Pension Member’s attainment of age
sixty-two (62) based on the actuarial

-3-



--------------------------------------------------------------------------------



 



assumptions applicable under CSRS or FERS, as the case may be. For purposes of
the Plan, the portion of a Government Pension Member’s CSRS/FERS Benefit
attributable to his service with the Company shall be the Government Pension
Member’s CSRS/FERS Benefit multiplied by a fraction, the numerator of which is
his years of service with the Company and the denominator of which is the years
of service taken into account under CSRS or FERS, as the case may be, in
determining the amount of his CSRS/FERS Benefit.
     2.11 The term “Disability Benefit” shall be an amount equal to the Normal
Retirement Benefit to which the Disabled Member would be entitled under this
Plan had the Member elected to retire on his sixty-second (62nd) birthday at a
level of compensation no less than his Final Average Compensation determined as
of his Termination of Employment on account of disability.
     2.12 The term “Disabled Member” shall mean any Member who incurs a
Termination of Employment by reason of Total and Permanent Disability.
     2.13 The term “Early Retirement” shall mean Termination of Employment with
the Company (other than due to death or Total and Permanent Disability) on or
after the Member’s attainment of age fifty-five (55) and prior to the Member’s
attainment of age sixty-two (62). With regard to the payment of Grandfathered
Benefits, the prior approval of the Board of Directors shall be required for the
Early Retirement of a Member before that Member’s attainment of age sixty (60).
     2.14 The term “Early Retirement Benefit” shall mean the benefit calculated
under Article IV herein which is payable to a Member who elects Early
Retirement.
     2.15 The term “FERS” shall mean the Federal Employees Retirement System
maintained by the United States federal government.
     2.16 The term “Final Average Compensation” shall mean the average annual
Compensation paid to the Member by the Company for the three consecutive years,
commencing on or after February 3, 1999, immediately preceding the Termination
Date.
     2.17 The term “Government Pension Member” means a Member who has elected
pursuant to 42 U.S.C. §2297h-8(b) to participate in the CSRS or FERS in lieu of
coverage under the Qualified Plan.
     2.18 The term “Grandfathered Benefits” shall mean any benefits accrued
under this Plan for any Member that were earned by such Member and vested on or
before December 31, 2004 and not materially modified after October 3, 2004,
taking into account the benefit formula under the Plan, the Participant’s
Service and the Participant’s Final Average Compensation determined as though he
had a Termination of Employment on December 31, 2004.
     2.19 The term “Member” shall mean any employee who is part of a select
group of management or highly compensated personnel, who is designated as a
Member by the Committee as provided in Article III. A Member shall also mean a
retired or terminated Member or a Member’s Surviving Spouse who is receiving, or
entitled to receive, payments under the terms of this Plan.

-4-



--------------------------------------------------------------------------------



 



     2.20 The term “Non-Grandfathered Benefits” shall mean any benefits accrued
under this Plan that are not Grandfathered Benefits.
     2.21 The term “Normal Retirement” shall mean Termination of Employment on
or after the Member’s attainment of age sixty-two (62).
     2.22 The term “Normal Retirement Benefit” shall mean the benefit calculated
under Article IV herein which is payable to a Member who elects Normal
Retirement.
     2.23 The term “Plan” shall mean the USEC Inc. 1999 Supplemental Executive
Retirement Plan and any amendments thereto.
     2.24 The term “Plan Benefit” shall mean a benefit due a Member under the
terms of this Plan.
     2.25 The term “Post-Retirement Death Benefit” shall mean (a) with respect
to any Member other than a Government Pension Member, a benefit calculated under
the Qualified Plan, and paid, with respect to Grandfathered Benefits, in the
same form and at the same time as the post-retirement death benefit, if any, is
paid under the Qualified Plan, and paid, with respect to Non-Grandfathered
Benefits, commencing on the Benefit Commencement Date in accordance with the
method of payment specified in Section 4.8 for benefits, if any, payable after
the Member’s death; and (b) with respect to any Government Pension Member, a
benefit calculated under the Qualified Plan, and paid, with respect to
Grandfathered Benefits, in the same form and at the same time as a
post-retirement death benefit would have been paid under the Qualified Plan had
the Government Pension Member’s CSRS/FERS Benefit attributable to his service
with the Company been accrued under the Qualified Plan, and paid, with respect
to Non-Grandfathered Benefits, commencing on the Benefit Commencement Date in
accordance with the method of payment specified in Section 4.8 for benefits, if
any, payable after the Member’s death.
     2.26 The term “Pre-Retirement Death Benefit” shall mean the actuarial
equivalent, as of the Benefit Commencement Date, of the survivor benefit payable
to the Member’s Surviving Spouse under a Qualified Joint and Survivor Annuity
based on the Member’s Plan Benefit calculated as though the Member had a
Termination of Employment on the date of his death, and, with respect to
Grandfathered Benefits, paid in the same form and at the same time as the
pre-retirement death benefit, if any, is or would be paid under the Qualified
Plan, and with respect to Non-Grandfathered Benefits, paid at the time and form
provided in Section 4.5.
     2.27 The term “Primary Social Security Benefit” shall mean the Actuarial
Equivalent, as of the Benefit Commencement Date, of the Member’s primary benefit
under the Social Security Act, as amended, determined on the date as of which
any offsets to benefits under this Plan are calculated, and payable, with
respect to Grandfathered Benefits, commencing at the later of age sixty-two
(62) or the Benefit Commencement Date, and with regard to Non-Grandfathered
Benefits, commencing on the date the Member attains age sixty-two (62).

-5-



--------------------------------------------------------------------------------



 



     2.28 The term “Qualified Joint and Survivor Annuity” shall mean, in the
case of a married Member, an annuity for the life of the Member with a survivor
annuity for the life of the Member’s spouse which survivor annuity is fifty
percent (50%) of the amount of the annuity payable during the joint lives of the
Member and the Member’s spouse.
     2.29 The term “Qualified Plan” shall mean the Employees’ Retirement Plan of
USEC Inc., as amended from time to time.
     2.30 The term “Restoration Plan” shall mean the USEC Inc. Pension
Restoration Plan, as amended from time to time.
     2.31 The term “Section 409A” shall mean Section 409A of the Internal
Revenue Code of 1986, together with any and all regulations, rulings and other
applicable guidance issued thereunder.
     2.32 The term “Section 409A Penalties” shall have the meaning set forth in
Section 4.10 of this Plan.
     2.33 The term “Service” shall mean the period of full time employment of a
Member with the Company. For this purpose, all periods of employment with the
Company (both before and after the adoption of this Plan, and before and after
the employee becomes a Member in this Plan), shall be included as Service.
     2.34 The term “Specified Employee” shall mean any person described in
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-1(i)
as determined from time to time by the Committee in its discretion.
     2.35 The term “Surviving Spouse” shall mean the spouse to whom the Member
was married at the time of the Member’s death.
     2.36 The term “Termination Date” shall mean the first day of the month next
following the Member’s Termination of Employment.
     2.37 The term “Termination of Employment” shall mean the termination of a
Member’s Service for any reason, including voluntary or involuntary separation,
disability, or death, except for a termination for “Cause” as described in
Section 4.7(d). Notwithstanding the foregoing, with regard to Non-Grandfathered
Benefits, the term “Termination of Employment” shall mean and be interpreted in
a manner consistent with the definition of “separation from service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h), except with regard to a termination for Cause as
described in Section 4.7(d) hereof. The Committee retains the right and
discretion to specify, and may specify, whether a Termination of Employment
occurs for individuals providing services to the Company immediately prior to an
asset purchase transaction in which the Company or an affiliate is the seller
who provide services to a buyer after and in connection with such asset purchase
transaction; provided, such specification is made in accordance with the
requirements of Treasury Regulation Section 1.409A-1(h)(4).

-6-



--------------------------------------------------------------------------------



 



     2.38 The term “Total and Permanent Disability” shall mean the total
incapacity of a Member due to bodily injury or physical or mental disease to
such an extent as to render it impossible for him to perform his customary or
other comparable duties with the Company as determined by the Committee on the
basis of competent medical advice and such other evidence as the Committee may
deem sufficient in accordance with uniform principles consistently applied.
Article III
DESIGNATION OF MEMBERS
     3.1 Designation of Members. The Members shall be those key employees of the
Company designated on an individual basis from time to time by the Committee, in
its sole discretion, as Members in this Plan as set forth on Appendix 1,
attached hereto. No new Members shall be designated after December 31, 2005.
     3.2 Continued Employment. The payment of benefits to each Member under this
Plan is conditioned upon the continuous Service of such Member by the Company
(including periods of disability and authorized leaves of absence) from the date
of the Member’s participation in this Plan until the Member’s Normal Retirement,
Early Retirement, Total and Permanent Disability, or death, or Termination of
Employment whichever occurs first.
Article IV
PLAN BENEFIT
     4.1 Payment of Benefits. Except as otherwise specifically provided herein,
the Plan Benefit payable under the terms of this Article IV shall be paid:

  (a)   with respect to any Member other than a Government Pension Member
(i) with regard to Grandfathered Benefits, at the same time and in the same form
as the Member’s benefit is paid under the Qualified Plan, and (ii) with regard
to Non-Grandfathered Benefits, commencing on the Benefit Commencement Date in
the form provided in Section 4.8, and     (b)   with respect to any Government
Pension Member, (i) with regard to Grandfathered Benefits, at the time and in
the form elected by the Government Pension Member in a manner established by the
Committee, provided that the Government Pension Member then could have elected a
benefit at such time and in such form under the Qualified Plan had he
participated in the Qualified Plan; or (ii) with regard to Non- Grandfathered
Benefits, commencing on the Benefit Commencement Date in the form provided in
Section 4.8.

-7-



--------------------------------------------------------------------------------



 



     4.2 Normal Retirement Benefit. A Member who has a Normal Retirement shall
receive a Normal Retirement Benefit that is the Actuarial Equivalent of the
monthly benefit for life, commencing on the Member’s Benefit Commencement Date,
equal to one-twelfth (1/12) of the Benefit Objective minus the following
amounts:

  (a)   One hundred percent (100%) of the Member’s monthly Primary Social
Security Benefit;     (b)   One hundred percent (100%) of (i) in the case of a
Member other than a Government Pension Member, the Actuarial Equivalent of the
Member’s monthly benefit under the Qualified Plan; or (ii) in the case of a
Government Pension Member, the Actuarial Equivalent of the Government Pension
Member’s CSRS/FERS Benefit attributable to his service with the Company, in the
case of either clause (i) or (ii), assuming commencement as of his Benefit
Commencement Date, and     (c)   With respect to Grandfathered Benefits, 100% of
the Member’s monthly benefit under the Restoration Plan, assuming commencement
as of his Benefit Commencement Date, and with respect to Non-Grandfathered
Benefits, the Actuarial Equivalent of 100% of the Member’s benefit under the
Restoration Plan.

Notwithstanding any other provision of this Section 4.2 or Section 4.3, in the
event that a Plan Benefit is payable to a Member in a form other than a monthly
straight life annuity, the Normal Retirement Benefit (or Early Retirement
Benefit) shall be equal to the Actuarial Equivalent of the benefit in this
Section 4.2 (or Section 4.3), determined by calculating such benefit pursuant to
the provisions described in this Section 4.2 (or Section 4.3), and by converting
the amount so obtained by using the Actuarial Equivalent.
     4.3 Early Retirement Benefit. A Member who elects Early Retirement shall
receive an Early Retirement Benefit commencing on the Benefit Commencement Date
that is the Actuarial Equivalent of a monthly benefit for life equal to
one-twelfth (1/12) of:

  (a)   The Benefit Objective, reduced by 3% for each year that the Benefit
Commencement Date precedes the Member’s date of Normal Retirement.

Reduced by the sum of the following:

  (b)   One hundred percent (100%) of the Member’s monthly Primary Social
Security Benefit;     (c)   One hundred percent (100%) of (i) in the case of a
Member other than a Government Pension Member, the Actuarial Equivalent of the
Member’s monthly benefit under the Qualified Plan, or (ii) in the case of a
Government Pension Member, the Actuarial Equivalent of the Government Pension
Member’s CSRS/FERS Benefit attributable to his service with the Company, in the
case of either clause (i) or (ii), assuming commencement as of his Benefit
Commencement Date, and

-8-



--------------------------------------------------------------------------------



 



  (d)   With respect to Grandfathered Benefits, 100% of the Member’s monthly
benefit under the Restoration Plan, assuming commencement as of his Benefit
Commencement Date, and with respect to Non-Grandfathered Benefits, the Actuarial
Equivalent of 100% of the Member’s benefit under the Restoration Plan beginning
at age sixty-two (62).

     4.4 Disability Benefit. If a Member is determined to have incurred a Total
and Permanent Disability while employed by the Company prior to attaining age
sixty-two (62), the Disabled Member shall be entitled to the Disability Benefit,
commencing on the Benefit Commencement Date. With respect to Grandfathered
Benefits the Disability Benefit shall be paid in the same form as the Member’s
benefits under the Qualified Plan. With respect to Non-Grandfathered Benefits,
the Disability Benefit shall be paid in the form specified in Section 4.8.
     4.5 Pre-Retirement Death Benefit. In the event of the death of a Member
prior to his Benefit Commencement Date, the Member’s Surviving Spouse (if any)
shall be entitled to receive a Pre-Retirement Death Benefit commencing on the
Benefit Commencement Date. With respect to Grandfathered Benefits the
Pre-Retirement Death Benefit shall be paid in the same form as the survivor
benefits under the Qualified Plan. With respect to Non-Grandfathered Benefits,
the Pre-Retirement Death Benefit shall be paid in the form of a monthly annuity
for the life of the Surviving Spouse.
     4.6 Post-Retirement Death Benefit. In the event of the death of a Member
after the attainment of his Benefit Commencement Date and before the complete
payment of his Plan Benefit, the Member’s Surviving Spouse shall be entitled to
receive such Post-Retirement Death Benefit as may be applicable as described in
Section 2.25.
     4.7 Nonforfeitable Right to Benefits Upon Other Termination of Employment.
A Member who has a Termination of Employment prior to Early Retirement shall
have a nonforfeitable right, in accordance with the terms of this Plan, to
receive a benefit equal to the Actuarial Equivalent, as of the Benefit
Commencement Date, of the amount described below, commencing on the Benefit
Commencement Date, in the form specified in Section 4.8:

  (a)   In the case of the Member’s Termination of Employment other than by
reason of death prior to Early Retirement, the nonforfeitable Plan Benefit shall
be calculated as described in Section 4.3, but with the Benefit Objective
further reduced by three percent (3%) per year from the date the Member would be
eligible for Early Retirement to the date of Termination of Employment. With
respect to Grandfathered Benefits, the earliest date that payment of such Plan
Benefit may commence is on the date the Member attains age sixty-two (62). With
respect to Non-Grandfathered Benefits, payment shall commence on the Benefit
Commencement Date.

-9-



--------------------------------------------------------------------------------



 



  (b)   With regard to Grandfathered Benefits, (i) in the case of the approval
of Early Retirement for the Member (after the attainment of age fifty-five
(55) and prior to age sixty (60)), the nonforfeitable Plan Benefit shall be
calculated as described in Section 4.3, with payment commencing on a Benefit
Commencement Date approved by the Board of Directors; and (ii) in the case of
the Member’s Termination of Employment other than by reason of death or Total
and Permanent Disability, and after the attainment of age fifty-five (55)
without Board of Directors’ approval for Early Retirement, the nonforfeitable
Plan Benefit shall be calculated as described in Section 4.3, with payment
commencing as of the date the Member attains age sixty-two (62).     (c)  
Notwithstanding the preceding provision of this Section 4.7, if a Member is
terminated for “Cause”, as defined in any employment agreement applicable to the
Member, the Member shall forfeit all rights to payment under this Plan.

     4.8 Non-Grandfathered Benefits. A Member who is entitled to
Non-Grandfathered Benefits under the Plan shall receive such benefits on the
Benefit Commencement Date in the form of a single lump sum that, as of the
Benefit Commencement Date, is the Actuarial Equivalent of the amount described
in Section 4.2.
     4.9 Specified Employees. Notwithstanding any other provision of this Plan,
in the event of Non-Grandfathered Benefits to be paid pursuant to this Plan
based upon a Member’s Termination of Employment at a time when the Committee has
determined that such Member is a Specified Employee, such payment shall not be
paid (or commence) before the date which is six (6) months and one day after the
Member’s Termination of Employment. All payments delayed pursuant to this
Section shall be aggregated into one lump sum payment and shall be paid without
interest as of the first day of the seventh month after such Member’s
Termination of Employment in accordance with the Company’s normal payroll
practices. Any annuity other than a straight life annuity shall be the Actuarial
Equivalent of a straight life annuity.
     4.10 Application of 409A. The Company intends for the Plan, as described
herein and as may be subsequently amended from time to time, to be written,
construed and operated in a manner such that no amounts deferred under the Plan
become subject to (i) the gross income inclusion set forth within Code
Section 409A(a)(1)(A); or (ii) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”). Notwithstanding any other provision of this Plan, acceleration of
payment of accrued benefits or any other action (including amendment or
termination of the Plan) shall be permitted and effective only to the extent
such would not result in amounts deferred under the Plan becoming subject to the
Section 409A Penalties.

-10-



--------------------------------------------------------------------------------



 



     4.11 Cashout of Small Benefits. Notwithstanding the foregoing, if the lump
sum Actuarial Equivalent of any benefits payable (or remaining payable)
hereunder, when aggregated with any limited cashout from any other applicable
non-account balance deferred compensation plan of the Company or its affiliates
covering the Participant, is $10,000 or less, the Committee shall direct the
immediate payment of such benefits due a Participant, spouse, or beneficiary
under this Plan in the form of such lump sum amount. The payment of the lump sum
shall be in full discharge of the Corporation’s obligations under this Plan to
the Participant, his spouse, or beneficiaries.
     4.12 Acceleration of Payments for Tax Obligations. The time or schedule of
any payment under this Plan may be accelerated with respect to any Member at any
time to the extent necessary for the payment of any state, local, federal or
foreign taxes imposed or required to be withheld in respect of any accrued
benefit under the Plan. Any payment made pursuant to this Section shall not
exceed in amount the minimum statutory tax withholding or income inclusion
obligation and with regard to Non-Grandfathered Benefits shall be made in
accordance with Treasury Regulation Sections 1.409A-3(j)(4)(vi) and (vii).
Article V
PLAN ADMINISTRATION
     5.1 The Committee shall administer this Plan and keep records of individual
Member benefits.
     5.2 The Committee shall have the authority to interpret this Plan, to adopt
and review rules relating to this Plan, and to make any other determinations for
the administration of this Plan.
     5.3 Subject to the terms of this Plan, the Committee shall have exclusive
jurisdiction (i) to select the employees eligible to become Members; (ii) to
determine the eligibility for, and with regard to Grandfathered Benefits, the
form and method of, any benefit payments; (iii) with regard to any Grandfathered
Benefits, to establish the timing of benefit distributions; and (iv) to settle
claims according to the provisions in Article VI.
     5.4 The Committee may employ such counsel, accountants, actuaries, and
other agents as it shall deem advisable. The Company shall pay the compensation
of such counsel, accountants, actuaries, and other agents and any other expenses
incurred by the Committee in the administration of this Plan.
Article VI
CLAIMS PROCEDURE
     6.1 The Chief Human Resources Officer of the Company shall administer the
claims procedure under this Plan.

-11-



--------------------------------------------------------------------------------



 



  (a)   The business address and telephone number of the Chief Human Resources
Officer of the Company is:

Senior Vice President, Human Resources and Administration
6903 Rockledge Drive
Bethesda, Maryland 20817
(301) 564-3306

  (b)   The Company shall have the right to change the address and telephone
number of the Chief Human Resources Officer. The Company shall give each Member
written notice of any change of the Chief Human Resources Officer, or any change
in the address and telephone number of the Chief Human Resources Officer.

     6.2 Benefits shall be paid in accordance with the provisions of this Plan.
The Member (hereinafter referred to as the “Claimant”) shall make a written
request for the benefits provided under this Plan. This written claim shall be
mailed or delivered to the Chief Human Resources Officer.
     6.3 If the claim is denied, either wholly or partially, notice of the
decision shall be mailed to the Claimant within a reasonable time period. This
time period shall not exceed ninety (90) days after the receipt of the claim by
the Chief Human Resources Officer.
     6.4 The Chief Human Resources Officer shall provide such written notice to
every Claimant who is denied a claim for benefits under this Plan. The notice
shall set forth the following information:

  (a)   the specific reasons for the denial;     (b)   the specific reference to
pertinent Plan provisions on which the denial is based;     (c)   a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   appropriate information and explanation of the claims procedure
under this Plan to permit the Claimant to submit his claim for review.

     6.5 The claims procedure under this Plan shall allow the Claimant a
reasonable opportunity to appeal a denied claim and to get a full and fair
review of that decision from the Committee.

  (a)   The Claimant shall exercise his right of appeal by submitting a written
request for a review of the denied claim to the Chief Human Resources Officer.
This written request for review must be submitted to the Chief Human Resources
Officer within sixty (60) days after receipt by the Claimant of the written
notice of denial.

-12-



--------------------------------------------------------------------------------



 



  (b)   The Claimant shall have the following rights under this appeal
procedure:

  (1)   to request a review by the Committee upon written application to the
Chief Human Resources Officer;     (2)   to review pertinent documents with
regard to the employee benefit plan created under this Plan;     (3)   to submit
issues and comments in writing;     (4)   to request an extension of time to
make a written submission of issues and comments; and     (5)   to request that
a hearing be held to consider Claimant’s appeal.

     6.6 The decision on the review of the denied claim shall promptly be
provided by the Committee:

  (a)   within forty-five (45) days after the receipt of the request for review
if no hearing is held; or     (b)   within ninety (90) days after the receipt of
the request for review, if an extension of time is necessary in order to hold a
hearing.

  (1)   If an extension of time is necessary in order to hold a hearing, the
Committee shall give the Claimant written notice of the extension of time and of
the hearing. This notice shall be given prior to any extension.     (2)   The
written notice of extension shall indicate that an extension of time will occur
in order to hold a hearing on Claimant’s appeal. The notice shall also specify
the place, date, and time of that hearing and the Claimant’s opportunity to
participate in the hearing. It may also include any other information the
Committee believes may be important or useful to the Claimant in connection with
the appeal.

     6.7 The decision to hold a hearing to consider the Claimant’s appeal of the
denied claim shall be within the sole discretion of the Committee, whether or
not the Claimant requests such a hearing.

-13-



--------------------------------------------------------------------------------



 



     6.8 The Committee’s decision on review shall be made in writing and
provided to the Claimant within the specified time periods. This written
decision on review shall contain the following information:

  (a)   the decision(s);     (b)   the reasons for the decision(s); and     (c)
  specific reference to the provisions of this Plan on which the decision(s)
is/are based.

     All of this information shall be written in a manner calculated to be
understood by the Claimant.
Article VII
MISCELLANEOUS
     7.1 Nothing contained in this Plan shall be deemed to give any Member the
right to be retained in the service of the Company.
     7.2 Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Company and the Member, his spouse
or any other person. Any funds which may be invested by the Company to insure
itself against any and all financial losses which the Company may incur under
the provisions of this Plan shall continue for all purposes to be a part of the
general funds of the Company, and no person other than the Company, shall, by
virtue of the provisions of this Plan, have any interest in such funds. To the
extent that any person acquires a right to receive payment from the Company
under this Plan, such right shall be no greater than the right of any general
unsecured creditor of the Company.
     7.3 A retired Member shall not be considered an employee for any purpose
under the law.
     7.4 Except insofar as this provision may be contrary to applicable law, no
sale, transfer, alienation, assignment, pledge, collateralization, or attachment
of any benefits under this Plan shall be valid or recognized by the Committee.
     7.5 The Company reserves the right at any time and from time to time, by
action of its Board of Directors to terminate, modify or amend, in whole or in
part, any or all of the provisions of this Plan, including specifically the
right to make any such amendments effective retroactively; provided that no such
action shall reduce the Plan Benefits of any Member or Surviving Spouse; and
provided further that no such amendment or termination shall result in any
acceleration or delay in the payment of any amount due under this Plan if it
would trigger Section 409A Penalties. In addition, no amendment or termination
of the Plan shall be effective to the extent that it would cause the
Grandfathered Benefits hereunder to be materially modified within the meaning of
Treasury Regulation Section 1.409A-6(a)(4) or otherwise become subject to
Section 409A.

-14-



--------------------------------------------------------------------------------



 



     7.6 The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.
     7.7 This Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns and each Member and his legal
representatives.
     7.8 This Plan shall be governed by the laws of the State of Delaware,
except to the extent pre-empted by federal law. This Plan is solely between the
Company and the Member. The Member shall have recourse against the Company only
for enforcement of this Plan.
     7.9 Any words herein used in the masculine shall be read and construed in
the feminine where they would so apply. Words in the singular shall be read and
construed as though used in the plural in all cases where they would so apply.
     7.10 The titles to articles and headings of sections of this Plan are for
convenience of reference, and in case of any conflict, the text of this Plan,
rather than such titles and headings, shall control.
     IN WITNESS WHEREOF, the Board of Directors has duly adopted this Plan and
caused it to be executed by the Company effective as of the 1st day of August,
2008.

                      Attest:       USEC Inc.    
 
                    /s/ Peter B. Saba       By:   /s/ W. Lance Wright          
           
Secretary
          Title:   Senior Vice President, Human Resources and Administration    

-15-



--------------------------------------------------------------------------------



 



APPENDIX 1
     The key employees of the Company designated by the Committee as Members in
the USEC Inc. Supplemental Executive Retirement Plan, as described in
Section 3.1:
William H. Timbers, Jr.
James H. Miller
Robert J. Moore
Philip G. Sewell
Henry Z. Shelton, Jr.
Dennis R. Spurgeon

-16-